Citation Nr: 0528360	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
rheumatoid arthritis and fusiform changes of the proximal 
interphalangeal joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from March 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Based on an October 3, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 U.S.C.A.            § 
7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act, VA has a duty to 
assist all claimants in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002).  
Where a veteran is seeking entitlement to an increased rating 
for a service-connected disability, the duty to assist 
includes providing the veteran with a contemporaneous 
examination.  Green v. Derwinski, 1 Vet. App 121, 124 (1991). 
An examination too remote for rating purposes cannot be 
considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

The claims file shows that the veteran has not been afforded 
a VA Compensation and Pension examination to assess the 
severity of his service-connected rheumatoid arthritis and 
fusiform changes of the proximal interphalangeal joints since 
June 1988.  (The November 2001 VA examination only addressed 
the veteran's spine.)  Hence, the June 1988 VA examination is 
too remote and not contemporaneous.  Therefore, the duty to 
assist requires that the veteran be afforded a new up-to-date 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected rheumatoid arthritis 
and fusiform changes of the proximal 
interphalangeal joints.  The examiner 
should note at which degree the veteran 
experiences pain on motion, if any.  The 
examiner should identify any additional 
functional loss due to such factors as 
fatigue, weakness, incoordination, or 
restricted or excess movement of the 
joint, etc.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.   

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 





The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


